DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks on 01/10/2022.   
 Claim 10 is cancelled. 
Claims 1-9 and 11-21 are pending in the Application, with independent Claims 1, 12 and 16.    
Continuity/ Priority Information  
 The present Application 16747336, filed 01/20/2020 is a division of 15637327, filed 06/29/2017, now U.S. Patent No. 10,572,164 which is a continuation of 14724558, filed 05/28/2015, now U.S. Patent No. 9,696,920 which Claims Priority from Provisional Application 62006668, filed 06/02/2014. 

Response to Arguments
Applicant's arguments, see Amendment/ Remarks filed on 01/10/2022 with respect to the rejection of Claims 1-9 and 11-21 under 35 U.S.C. 102(a)(1) as being anticipated by Fillingim (U.S. Pub. No. 20130205183), have been fully considered but are not persuasive as set forth in the present office action.  
Applicant argues that Fillingim fails to disclose “determining a type of error control code algorithm to employ based on the size of the packet as provided in a transaction in an error control code”, as generally recited in claims 1, 12, and 16.
the size of the error control code implementing the Hamming Distance algorithm may change based on the size of the payload in the packet. As such, the transaction type field 32 may specify a certain number of bits in the error control code, such that the number of bits specified may be directly related to the number of bits in the payload of the packet.
Clearly, Fillingim employs a type of control code algorithm, i.e. Hamming Distance algorithm, based on the size of the packet, Par.  [0079].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-9 and 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fillingim (U.S. Pub. No. 20130205183) Pub. Date: August 8, 2013. 
Regarding independent Claims 1, 12 and 16, Fillingim discloses SYSTEMS AND METHODS FOR ADAPTIVE ERROR-CORRECTION CODING, comprising:
a memory device comprising a processor; 
[0053] FIG. 1 is a system 100 comprising a storage module 130 configured to manage a solid-state storage medium 110. The storage module 130 may comprise an adaptive storage module 113, configured to write data to and/or read data from the solid-state storage medium 110 via a bus 127.
 a packet comprising an indication of a size of the packet;
  [0075] FIG. 3 depicts a packet 310 that may comprise a packet data segment 312 and a header 314. The header 315 may include other metadata, which may include, but is not limited to: a packet type metadata, a packet size and/or length metadata, access control metadata, and so on.  
 [0119] The ECC write module 246 is configured to generate ECC data structures (ECC codewords 620) comprising portions of one or more packets 610 as disclosed above. The ECC codewords 620 may be of a fixed size. In the FIG. 6A example, each ECC codeword 620 comprises 224 bytes of packet data and a 16-byte error-correcting code or syndrome. Although particular sizes and/or configurations of packets 610 and ECC codewords are disclosed herein, the disclosure is not limited in this regard and could be adapted to use any size packets 610 and/or ECC codewords 620. Moreover, in some embodiments, the size of the data structures (e.g., packets 610 and/or ECC codewords 620) may vary. For example, the size and/or contents of the packets 610 
determine a type of error control code algorithm based on the size of the packet, [0150] As disclosed above, a suitable data arrangement may be selected, at least in part, based upon the ECC algorithm in use (e.g., the size of the ECC codewords 620, ratio between data and syndrome, and so on). In some embodiments, the adaptive storage module 113 may be configured to implement a symbolic ECC algorithm. For example, the ECC write module 246 may be configured generate ECC codeword symbols (e.g., 8-bit ECC codeword symbols), which may be individually streamed to solid-state storage array 115, as disclosed herein.  
decode the packet based on the type of error control code algorithm.  
[0191] The ECC read module 245 may be configured to validate and/or decode the ECC codeword symbols 630 S0 through S535, which may comprise detecting and/or correcting errors therein (if any). The ECC read module 245 may be further configured to validate relational information of the ECC codeword symbols (using a relational verification module 645), as disclosed herein.
 
Regarding Claims 2, 3, 13, 17, Fillingim discloses “determine a number of errors associated with decoding the packet”
 [0181] FIG. 6M is In some embodiments, each ECC codeword symbol 630 may be a single byte in length. The total size and/or length of the ECC codeword symbols 630 comprising the data segment D may be expressed as X*(S length), and the ratio of the size of the data segment D to the total size of the ECC codeword symbols 630, X*(S 

Regarding Claims 4-9, and 11, Fillingim discloses “error control code algorithm comprises error control code comprises a Hamming Distance” 
[0077] The ECC write module 246 may be configured to encode data packets generated by the packet module 242 into respective ECC codewords. ECC codewords may comprise any suitable error-correcting encoding, including, but not limited to: block ECC encoding, convolutional ECC encoding, Low-Density Parity-Check (LDPC) encoding, Gallager encoding, Reed-Solomon encoding, Hamming codes, Multidimensional parity encoding.

Regarding Claim 15, Fillingim discloses a size of the payload field; 
[0075] FIG. 3 depicts one embodiment of a packet format. In some embodiments, the header 314 includes a logical identifier indicator 315, which may indicate one or more logical identifier(s) associated with the data segment. The header 315 may include other metadata, which may include, but is not limited to: a packet type metadata, a packet size and/or length metadata

Regarding Claims 14, 18-21, Fillingim discloses “cyclic redundancy check (CRC) code” [0077] cyclic error-correcting codes, BCH codes, or the like. The ECC read module 245 may be configured to decode and/or correct ECC codewords generated by the ECC write module 246.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: January 26, 2022
Final Rejection 20220126
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov